Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Ex parte Cheyenne Bigelow                             Appeal from the 76th District Court of
                                                      Titus County, Texas (Tr. Ct. No. 40781).
No. 06-19-00052-CR                                    Opinion delivered by Chief Justice Morriss,
                                                      Justice Burgess and Justice Stevens
                                                      participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Cheyenne Bigelow, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED MAY 24, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk